Citation Nr: 0738533	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-24 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether the administrative determination that the appellant 
forfeited all rights, claims, and benefits under all laws 
administered by the Department of Veterans Affairs was in 
accordance with § 6103(a) of Title 38 of the United States 
Code. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel





INTRODUCTION

The appellant served in the Philippine Commonwealth Army from 
November 1941 to September 1942 and from August 1945 to April 
1996 and he was a prisoner of war of the Japanese Government 
from April 1942 to September 1942.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an administrative determination, dated in March 
2004, of the Director of the Compensation and Pension 
Service, Department of Veterans Affairs (VA), who determined 
that in accordance with § 6103(a) of Title 38 of the United 
States Code the appellant had forfeited all rights, claims, 
and benefits under the laws administered by VA.  


FINDINGS OF FACT

1. The appellant served in the Philippine Commonwealth Army 
from November 1941 to September 1942 and from August 1945 to 
April 1996, and he was a prisoner of war of the Japanese 
Government from April 1942 to September 1942.  

2. The appellant caused to be made a false affidavit in 
support of another claimant for VA benefits. 

3. The appellant is not shown to have been incompetent at the 
time he executed the false affidavit in November 2001.  


CONCLUSION OF LAW

Forfeiture by reason of fraud of the appellant's rights, 
claims, and benefits under the laws administered by VA is 
mandated by law.  38 U.S.C.A. § 6103(a) (West 2002); 
38 C.F.R. §§ 3.901, 3.905 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

In this case, there has been no VCAA notice because the 
statute governing forfeiture is codified in Chapter 61 of 
Title 38 of the United States Code, and the VCAA applies only 
to claims under Chapter 51 of Title 38 of the United States 
Code.  Barger v. Principi, 16 Vet. App. 132, 138 (2002) (The 
VCAA applies only to procedures under Chapter 51 of Title 38 
of the United States Code.). 

Moreover, forfeiture of benefits 38 U.S.C.A. § 6103(a) and 
38 C.F.R. §  3.901 will not be declared until the person has 
been notified by the Regional Counsel or, in the VA Regional 
Office, Manila, Philippines, the Adjudication Officer, of the 
right to present a defense.  Such notice shall consist of a 
written statement sent to the person's latest address of 
record setting forth the following: (1) the specific charges 
against the person; (2) a detailed statement of the evidence 
supporting the charges, subject to regulatory limitations on 
disclosure of information; (3) citation and discussion of the 
applicable statute; (4) the right to submit a statement or 
evidence within 60 days, either to rebut the charges or to 
explain the person's position; (5) the right to a hearing 
within 60 days, with representation by counsel of the 
person's own choosing, that fees for the representation are 
limited in accordance with 38 U.S.C.A. § 5904(c), and that no 
expenses incurred by a claimant, counsel, or witness will be 
paid by VA.

VA has complied with all of the specified provisions above by 
letter, dated in December 2002, March 2003, and April 2003.  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations Governing Forfeiture

Fraud is defined as an act committed when a person knowingly 
makes or causes to be made or conspires, combines, aids, or 
assists in, agrees to, arranges for, or in any way procures 
the making or presentation of a false or fraudulent 
affidavit, declaration, certificate, statement, voucher, or 
paper, concerning any claim for benefits under any of the 
laws administered by the Department of Veterans Affairs 
(except laws relating to insurance benefits).  38 C.F.R. 
§ 3.901(a).  

Any person who commits fraud forfeits all rights to benefits 
under all laws administered by VA other than laws relating to 
insurance benefits.  38 C.F.R. § 3.901(b).  

After September 1, 1959, forfeiture by reason of fraud may be 
declared where the fraudulent act was committed in the 
Philippine Islands. 38 C.F.R. § 3.901(d)(3). 

Where the veteran's rights have been forfeited, no part of 
his benefit may be paid to his dependents.  38 C.F.R. 
§ 3.901(d).    

Background

On a VA prisoner-of-war protocol examination in 1997, on 
mental status evaluation the appellant was oriented.  He had 
some unspecified memory change.  His mood was normal.  He had 
no trouble making decisions. 

In a rating decision in August 1997, the RO granted service 
connection for ischemic heart disease, diagnosed as 
arteriosclerotic heart disease, as a residual of beriberi, 
and assigned an initial rating of 30 percent.  




VA records disclose that in July 1999 the appellant 
complained of nightmares, intrusive thoughts, and 
difficulties sleeping.  He was able to care for himself.  He 
was groomed and was oriented as to his name and the time.  
His mood was depressed.  His thought process was linear.  He 
indicated that he had a problem with his memory but his 
cognitive functioning was in the normal range.  His insight 
and judgment were good.  Later in July 1999 VA records show 
that the appellant had significant difficulty with memory and 
orientation.  

In a rating decision in July 2000, the RO granted service 
connection for post-traumatic stress disorder and assigned an 
initial 30 percent rating and increased the rating for 
ischemic heart disease to 60 percent.  In a rating decision 
in August 2000, the RO granted the appellant a total 
disability rating for compensation based on individual 
unemployability.  In a rating decision in August 2001, the RO 
granted spousal aid and attendance.  

In November 2001, the veteran and another veteran who was a 
fellow prisoner-of-war executed a joint affidavit in support 
of the claim of another claimant in which it was stated that 
the appellant personally knew that the claimant as a our 
"companion incarcerated" at Camp O'Donnell. 

In a field investigation, conducted in July 2002, the 
appellant stated that he signed the affidavit of November 
2001 without reading it or knowing of its content and he had 
not seen or had he met the claimant in the prisoner-of-war 
camp in 1942.  The appellant stated that he signed the 
affidavit because he thought he was helping another veteran.  
The investigator noted that that the appellant had completed 
the 7th grade, and he described the appellant was credible.  

In May 2003, the appellant testified that while he was a 
prisoner of war he did not know the claimant referred to in 
the affidavit.  The appellant stated that the affidavit had 
already been prepared and had been brought to him by a 
relative, who had asked the appellant to sign the affidavit 
to help the other person in a claim for VA benefits.  The 
appellant also stated that when he signed the affidavit the 
claimant was not present, that he was not aware of the 
contents of the affidavit, and that he was trying to help 
another veteran.  

The appellant stated that he realized that he had been wrong 
in signing the affidavit and promised not to do it again.  
The appellant acknowledged that he understood the RO's letter 
of December 26, 2002, (notifying him of the proposed 
forfeiture), because the contents of the letter were 
explained by his son.  

In July 2004, the appellant submitted to psychological 
testing in conjunction with his defense of the forfeiture 
proceedings.  After psychological testing, the examiner 
described the appellant's current level of intelligence as in 
the mild range of mental retardation, that he had a below par 
ability in fund of general information and computational 
skills, and that he had impaired capacity for logical and 
abstract reasoning, learning, and memory span.  The examiner 
found that the appellant could be easily swayed by the 
suggestions and influences in his environment and that his 
capacity for sound decision and judgment was lacking.  

The veteran also submitted to psychiatric evaluation, which 
was conducted over the period of time from June to August 
2004.  The assessment was that the appellant had cognitive 
impairment and was unable to reason properly, and he was most 
likely suffering from dementia.  

In September 2004, the veteran stated that the reports of 
psychological testing and psychiatric evaluation explain why 
he gave a false statement on behalf of another claimant.

In a joint affidavit, executed in January 2005, neighbors of 
the appellant stated that the appellant sometimes acted weird 
and at times talked to himself, and they believed that the 
appellant was suffering from a mental aberration.  

Analysis

Any person who causes to be made a false affidavit, 
concerning any claim for benefits under any of the laws 
administered by the Secretary, shall forfeit all rights, 
claims, and benefits under all laws administered by the 
Secretary.  38 U.S.C.A. § 6103(a); 38 C.F.R. § 3.901.

A forfeiture action is an adversarial process initiated by 
VA. The United States Court of Appeals for Veterans Claims 
has held, in essence, that this process requires the 
application of a "beyond a reasonable doubt standard" to 
declare a forfeiture. See Trilles v. West, 13 Vet. App. 314, 
320-22, 326-27 (2000).  

Consequently, the Board must determine whether the evidence 
establishes "beyond a reasonable doubt" that the appellant 
caused to be made a false affidavit concerning a claim for VA 
benefits.  The determination of whether the appellant 
knowingly submitted false or fraudulent evidence to VA is a 
question of fact.  See Macarubbo v. Gober, 10 Vet. App. 388 
(1997). 

The fraudulent evidence consists of an affidavit, dated in 
November 2001, signed by the appellant, attesting that the 
appellant knew the claimant as "our companion incarcerated 
at Camp O'Donnell." 

Although the appellant stated that he did not know the 
contents of the affidavit, by the act of signing the 
affidavit, the appellant caused to be made a false affidavit, 
that is, the content of the affidavit was the false statement 
that the appellant knew the claimant to be a prisoner of war 
in 1942.  In a field investigation and at a hearing, the 
appellant stated that he had not seen or had he met the 
claimant in the prisoner-of-war camp in 1942, but he signed 
the affidavit because he thought he was helping another 
veteran.  This evidence establishes beyond a reasonable doubt 
that the appellant caused to be made a false affidavit.  

As the evidence establishes beyond a reasonable doubt that 
the appellant caused to be made a false affidavit, his act of 
commission is subject to the provisions of 38 U.S.C.A. § 
6103(a), which mandate a forfeiture of VA benefits under 
these circumstances.  

In mitigation, the appellant defends his action by arguing 
essentially that he was mentally impaired or he was taken 
advantage of as evidenced by psychological testing and 
psychiatric evaluation in 2004.  

Although the findings in 2004 support a degree of mental 
impairment and some lack of judgment, as the findings are not 
contemporaneous with the signing of the affidavit in 2001, 
the findings lack probative value as to the appellant's state 
of mind, when he signed the affidavit in 2001.  The record 
shows that the veteran was not deemed incompetent by VA and 
there is a presumption in favor of competency under 38 C.F.R. 
§ 3.353(d), which has not been rebutted as to the veteran's 
competency in 2001, when he signed the affidavit. 

On the basis of the all the evidence, it is beyond a 
reasonable doubt that by signing the November 2001 affidavit 
the appellant caused or assisted in the making or 
presentation of a false affidavit for a claimant who was 
seeking VA benefits, the penalty for which is forfeiture of 
all rights, claims, and benefits under all laws administered 
by the Department of Veterans Affairs in accordance with 
38 U.S.C.A. § 6103(a). 


ORDER

The administrative determination that the appellant forfeited 
all rights, claims, and benefits under all laws administered 
by the Department of Veterans Affairs was in accordance with 
§ 6103(a) of Title 38 of the United States Code, and the 
appeal of the forfeiture is denied.


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


